UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10- Q (Mark One) ☑ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 3 0 , 201 7 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-29462 WORLD HEALTH ENERGY HOLDINGS, INC. (Name of small business issuer in its charter) Delaware 59-2762023 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3000 I sland Blvrd #402 Aventura FL (Address of principal executive offices) (Zip Code) Issuers telephone number : (212) 884-8395 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, Par Value $0.0007 Per Share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes
